Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 1 of 19

 

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT

OF PENNSYLVANIA

UNITED STATES OF
AMERICA

CRIMINAL ACTION

vs.

No. 19-64-5
JOHN DOUGHERTY, ROBERT
HENON, BRIAN BURROWS,
MICHAEL NEILL, MARITA

CRAWFORD, NIKO RODRIGUEZ,
BRIAN FIOCCA AND ANTHONY
MASSA

 

DEFENDANT MARITA CRAWFORD’S MOTION FOR SEVERANCE
TO THE HONORABLE JEFFREY SCHMEHL, Judge of the United States District Court

for the Eastem District of Pennsylvania:

Defendant Marita Crawford, by and through her attorney, Fortunato N. Perri, Jr.,
submits the following motion requesting severance pursuant to Federal Rules of Criminal

Procedure s(b) and 14(3).

l. Marita Cranord Was charged in Counts l, 12, 14, 21, 41, 50, 52, 57, 68, 70 and 72
in a 159-page, 116-count indictment filed on January 29, 2019, alleging multiple charges
of: criminal conspiracy; embezzlement of labor union assets; theft from employee benefits
plan; Wire fraud; false statements; falsification of labor union records; making and

subscribing to false federal income tax returns; accepting unlawful payment from an

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 2 of 19

employer; honest services wire fraud; honest services mail fraud; and federal program

bribery.

2. The offenses alleged in Counts 1-87 relate to a conspiracy to embezzle labor union
and employee benefits plan assets from the International Brotherhood of Electrical

Workers, also known as “Local 98.”

3. The offenses charged in Counts 88-96 of the indictment relate to a conspiracy
charging John Dougherty, Local 98’s Business Manager, With conspiracy to accept
unlawful payments from an employer in violation of Section 302 of the Labor Management

Relations Act.

4. The offenses charged in Counts 97-116 of the indictment relate to a conspiracy
between Dougherty and City Councilman Robert Henon to conspire to commit honest

services fraud and federal program bribery.

5. The indictment does not specifically allege that the three conspiracies are part of

the same transaction or part of an overarching general conspiracy.

6. The three groups of charges described above involve different acts, different
participants, different witnesses, and have no evidence in common. Joinder is therefore

improper under Federal Rule of Criminal Procedure 8(b).

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 3 of 19

7. Severance is also warranted under Federal Rule of Criminal Procedure 14 because
Ms. Crawford’s right to a fair trial will be severely prejudiced if she is forced to stand trial
on Counts 1-116 of the indictment, which will include evidence relating to the two
conspiracies she is not alleged to have joined. The impact of the evidence of these
unrelated conspiracies will improperly spill over, compromising Ms. Crawford’s right to a
fair trial and preventing the jury from considering only the admissible evidence against Ms.

Crawford separately.

8. Further, the interests of efficiency and judicial economy that underlie joinder are
not served by a joint trial here, as the cases involve different witnesses, participants, time

periods and evidence.

9. The government’s joinder of three unrelated conspiracies mandates the requested

severance of counts under Fed. R. Crim. P. 8(b) and l4.

WHEREFORE, for these reasons, as well as those discussed in defendant’s
accompanying memorandum of law, Ms. Crawford respectfully asks this Court to order
severance of Counts l-87 from Counts 88-116 of the indictment.

Respectfully submitted,

S/FORTUNATO N. PERRL JR.
Fortunato N. Perri, Jr., Esquire
MCMONAGLE PERRI
MCHUGH MISCHAK DAVIS

1845 Walnut Street, 19th Floor

Tel: (215) 981-0999; Fax: (215) 981-0977

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 4 of 19

 

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT

OF PENNSYLVANIA
UNITED STATES OF
AMERICA
CRIMINAL ACTION
vs.
No. 19-64-5
JOHN DOUGHERTY, ROBERT

HENON, BRIAN BURROWS,
MICHAEL NEILL, MARITA
CRAWFORD, NIKO RODRIGUEZ,
BRIAN FIOCCA AND ANTHONY
MASSA

 

DEFENDANT MARITA CRAWFORD’S MEMORANDUM OF LAW IN
SUPPORT OF MOTION FOR SEVERANCE
TO THE HONORABLE JEFFREY SCHMEHL, Judge of the United States District Court

for the Eastern District of Pennsylvania:

Defendant Marita Crawford, by and through her attorney, Fortunato N. Perri, Jr.,
submits the following memorandum of law in support of her motion requesting severance

pursuant to Federal Rules of Criminal Procedure S(b) and l4(a).

I. INTRODUCTION

On January 29, 2019, federal authorities in the Eastern District of Pennsylvania
ended their long-running investigation into the activities of the International Brotherhood
of Electrical Workers (“Local 98”) by issuing a 116-count indictment in which eight

individuals were charged with a variety of crimes stemming from three separate criminal

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 5 of 19

conspiracies The indictment alleged that seven of the eight charged defendants conspired
to embezzle money and other assets from Local 98 and its Apprentice Training Fund from
April 2010 until August 2016. Local 98 Business Manager John Dougherty, Local 98
President Brian Burrows, Political Director Marita Crawford, and others allegedly
conspired and agreed to embezzle Local 98 funds for their own personal use and the use of
their family, friends, and commercial business establishments in violation of federal law
and contrary to the provisions of the IBEW Constitution, the by-laws of Local 98 and the
interests of the members of Local 98.

The second charged conspiracy alleged that John Dougherty conspired with George
Peltz, the owner of MJK Electric, to accept unlawful payments from an employer in
violation of Section 302 of the Labor Management Relations Act.l Dougherty allegedly:
accepted money, goods and services from Peltz in exchange for helping MJK Electric to
become a preferred vendor with Comcast; caused Local 98’s Job Recovery Fund to pay
MJK Electric more than $1,600,000; caused Local 98 to hire MJK Electric for projects
completed at union facilities; steered other union contractors’ electrical work to MJK
Electric; and hired a member of Peltz’s family at Local 98 and paid him approximately
$15,900 for hours not worked.

The third charged conspiracy involved John Dougherty and Philadelphia City
Councilman Robert Henon. According to the indictment, Dougherty and Henon conspired
to commit honest services fraud and federal program bribery. The indictment alleged that

at Dougherty’s request, Henon: abused his power to discourage the use of non-union labor

 

1 George Peltz was charged in a separate indictment and is not a defendant in this case.

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 6 of 19

at Children’s Hospital of Philadelphia; allowed Dougherty to influence a franchise
agreement with Comcast; drafted legislation and resolutions that favored Dougherty’s
interests; and abused his City Council position to threaten Dougherty’s political opponents.

Each of these three charged conspiracies involves different defendants, witnesses,
and timeframes. As discussed below, the charges relating to each conspiracy must be tried
separately pursuant to Federal Rule of Criminal Procedure 8(b) because there is no
commonality or nexus between them that would allow for their lawful joinder.
Additionally, the charges should be severed under Federal Rule of Criminal Procedure 14
because of the substantial prejudice that will inure from consolidating the charges for a

single trial.

A. Conspiracy to Embezzle from Labor Union and Employee Benefits and
Related C}_larges: Cot_lnts 1-87

According to the indictment, the seven defendants charged in the embezzlement
conspiracy _ John Dougherty, Brian Burrows, Michael Neill, Marita Crawford, Niko
Rodriguez, Brian Fiocca and Anthony Massa - employed the following manner and means
to carry out their conspiracy: (a) they unlawfully used the funds and assets of Local 98 by
expending union funds for personal and other unauthorized expenses; (b) they unlawfully
used the funds and assets of the union’s Apprentice Training Fund by using these funds for
personal and unauthorized expenses; and (c) they concealed the unlawful use of the funds
and assets of Local 98 and the Apprentice Training Fund by falsely reporting that the funds
were used for legitimate, business-related expenses of Local 98 and the Apprentice
Training Fund.

Counts 1-87 of the indictment, which relate to the embezzlement conspiracy, were

charged as follows:

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 7 of 19

Count 1: Conspiracy to Embezzle from Labor Union and Employee
Benefits Plan, 18 U.S.C. § 371

The seven above-named defendants were charged with conspiracy and alleged to

have committed the following overt acts:

Theft of Local 98 and Apprentice Training Funds to pay for construction
and other services;

Acts involving the use of Local 98 credit cards for personal goods;

Acts involving the use of Local 98 credit cards for personal meals;

Acts involving the use of Local 98 credit cards for expenses associated with
personal travel;

Acts involving fraudulent reimbursement for personal expenses;

Acts involving Theft of Local 98 petty cash and funds for personal
purchases and to purchase concert and sporting event tickets;

Acts involving the use of Local 98 employees for personal tasks and
errands; and

Acts involving payments to non-employees and no-show employees and
overpayment of favored Local 98 employees.

Counts 2-41: Embezzlement and Theft of Labor Union Assets, 29
U.S.C. § 501(c)

Counts 2 through 41 of the indictment charge each of the conspiracy members with

specific instances of theft and embezzlement relating to: unauthorized construction and

repair work on their personal residences or commercial properties; the purchase of personal

goods at stores including Target, IKEA and Lowe’s; and the use of Local 98 credit cards

for personal hotel stays and restaurant meals from 2014 through 2016.

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 8 of 19

c. Count 42: Theft from Employee Benefit Plan, 18 U.S.C. § 664
Count 42 of the indictment charges Michael Neill and Anthony Massa with stealing
assets of the Apprentice Training Fund to pay for roof repairs and other construction work

at Neill’s residence by Massa Construction.

d. Counts 43-66: Wire Fraud Thefts from Local 98, 18 U.S.C. § 1343
Counts 43-66 of the indictment charge John Dougherty, Marita Crawford, Niko
Rodriguez and Brian Fiocca with wire fraud thefts for using the American Express credit

cards issued to Local 98 to pay for personal goods, food, meals, travel and transportation

e. Counts 67-68: Wire Fraud Thefts from Political Action Committee, 18
U.S.C. § 1343

Counts 67 and 68 of the indictment charge John Dougherty and Marita Crawford
with obtaining money and property from NewGenl, a political action committee (PAC),
by using a debit card associated with the NewGenl bank account to purchase $2,000 worth
of gift cards from a Brooks Brothers store in Philadelphia and to pay for a dinner at

Palladino’s restaurant.

f. Count 69: False Statements to the FBI, 18 U.S.C. § 1001(a)(2)
Count 69 of the indictment charges Anthony Massa with lying to the FBI and
alleges that he told FBI agents he had not billed Local 98 for work performed by Massa

Construction on John Dougherty’s personal residences.

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 9 of 19

g. Counts 70-71 Falsification of Annual Financial Report Filed by Labor
Union, 29 U.S.C. § 431(b) and 439(b)

Counts 70 and 71 of the indictment charge John Dougherty, Brian Burrows, and
Marita Crawford with making false statements in an annual report form filed for Local 98’s

fiscal years 2015 and 2016.

h. Counts 72-73 Falsification of Annual Financial Records Required to be
Kept by Labor Union, 29 U.S.C. § 436 and 439(c)

Counts 72 and 73 of the indictment charge John Dougherty, Brian Burrows and
Marita Crawford with making false entries in expense reports and reimbursement

paperwork filed with the United States Department of Labor.

i. Counts 74-87: Filing False Federal Income Tax Returns, 26 U.S.C. §
7206(1)

Counts 74-87 charge John Dougherty, Brian Burrows and Michael Neill with

failing to report income on their federal income tax returns from 2012-2016.

B. Msnirs_lcv to Accent UnM Pavments from an E_n_mlover: Counts 88-96
The second charged conspiracy involves only Dougherty and George Peltz, the
owner and operating officer of MJK Electric, an electrical construction company whose
employees are represented by Local 98. According to the indictment, Dougherty accepted
money and goods from Peltz. In exchange for these items, Dougherty steered union
contractor’s electrical work to MJK Electric, hired MJK Electric for union projects, and

helped MJK Electric become a preferred vendor with Comcast, resulting in contractor

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 10 of 19

payments of more than $2,000,000 from Comcast. Counts 88-96 of the indictment relate
to this second conspiracy.

j. Count 88: Conspiracy to Accept Unlawful Payments from an

Employer, 18 U.S.C. § 371

Count 88 of the indictment charges John Dougherty with conspiring with George
Peltz. The indictment alleges that from January 2012 until December 2016, Dougherty
demanded and received money, products and services from MJK Electric in exchange for:
helping MJK Electric become a preferred vendor with Comcast; causing Local 98’s Job
Recovery Fund to pay MJK Electric more than $1,600,000; causing Local 98 to hire MJK
Electric for projects primarily completed at union facilities; steering other union
contractors’ electric work to MJK Electric; and hiring a member of Peltz’s family at Local

98 and paying him approximately $15,900 for hours not worked.

k. Counts 89-96: Accepting Unlawful Payments from an Employer, 29
U.S.C. § 186(a)(2), (b)(l), and (d)(2)

Counts 89-96 of the indictment charge John Dougherty with unlawfully accepting
various items from MJK Electric, including several large screen televisions, free home
repair for Dougherty’s family members, a security system, and $3,000 in gift cards and gift

certificates at a clothing store.

C. Conspiracv to Commit Honest Services Fraud and Federa_al Prugram Bribeg
The third conspiracy charged in the indictment implicates Dougherty and City

Councilman Robert Henon, who is not charged elsewhere in the indictment Dougherty

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 11 of 19

and Henon are alleged to have conspired to deprive the citizens of Philadelphia of the right
to Henon’s honest services as a City Councilman. Counts 97-116 of the indictment relate

to this conspiracy.

l. Count 97 : Conspiracy to Commit Honest Services Fraud and Federal
Program Bribery, 18 U.S.C. § 371

Count 97 of the indictment charges John Dougherty of conspiring with Philadelphia
City Councilman Robert Henon to defraud the citizens of Philadelphia of the right to
Henon’s honest services in the affairs of the City of Philadelphia The indictment alleges
that Dougherty provided Henon with benefits including a salary from Local 98 and tickets
to sporting events with the intent of influencing Henon in his capacity as a Philadelphia
City Councilman Accordingly, Henon, at Dougherty’s direction, engaged in the following
acts:
0 Henon caused L&l to inspect, and some cases shut down, construction work where
non-union laborers were involved in electrical work construction activity;
¢ Henon drafted and advocated legislation that was favorable to Dougherty’s
personal, professional or financial interests;
¢ Henon allowed Dougherty to demand concessions by Comcast during franchise
contract negotiations between Comcast and the City of Philadelphia;
o Henon caused L&l to discourage the use of non-union labor at Children’s Hospital
of Philadelphia;
o Henon drafted a towing resolution at Dougherty’s direction;
¢ Henon abused his City Council position to threaten Dougherty’s political

opponents;

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 12 of 19

0 Henon opposed a Philadelphia Parking Authority Audit at the request of
Dougherty; and

0 Henon delayed pending Plumbing Code legislation at Dougherty’s request.

m. Counts 98-108: Honest Services Wire Fraud, 18 U.S.C. §§ 1343, 1346

Counts 98-108 of the indictment charge Dougherty and Henon with honest services
wire fraud for: transmitting information via Wire; transmitting information via telephone;
sending e-mails; and making electronic transfers in connection with their conspiracy to

commit honest services fraud.

n. Count 109: Honest Services Mail Fraud, 18 U.S.C. §§ 1341, 1346
Count 109 charges John Doughety and Robert Henon with honest services mail

fraud for mailing a notice of violation from L&l in Philadelphia to the Children’s Hospital

of Philadelphia.

0. Counts 110-112: Honest Services Wire Fraud, 18 U.S.C. §§ 1343 and
1346

Counts 111 and 112 charge Robert Henon with the electronic transfer of digital
copies of checks written on the account of The Communication Workers of America labor

union to Henon’s campaign account.

p. Counts 113-116: Federal Program Bribery, Accepting and Soliciting,
18 U.S.C. § 666(a)(1)(B)

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 13 of 19

Finally, Counts 113 to 116 charge Henon with receiving benefits in excess of
310,000 from federal programs to influence his vote against a Philadelphia Parking
Authority audit and accepting campaign contributions to put pressure on Verizon to settle

a labor dispute with the Communications Workers of America labor union.

II. APPLICABLE LEGAL STANDARDS AND ANALYSIS

 

 

A. Offer_ases Relating to Three Distinct Criminal Consniracies were ln_mronerlv
Joined and Federal Rule of Criminal Procedure 8(b) Mandates fw
Severance

As the above discussion of the charges makes clear, the United States has
improperly joined crimes pertaining to three distinct criminal conspiracies in a single
indictment in violation of Pennsylvania Rule of Criminal Procedure 8. Rule 8 provides as
follows:

(a) Joinder of Offenses. The indictment or information may charge a

defendant in separate counts with 2 or more offenses if the offenses charged

- whether felonies or misdemeanors or both _ are of the same or similar

character, or are based on the same act or transaction, or are connected with

or constitute parts of a common scheme or plan.

(b) The indictment or information may charge 2 or more defendants if

they are alleged to have participated in the same act or transaction, or in the

same series of acts or transactions, constituting an offense or offenses. The

defendants may be charged in one or more counts together or separately.

All defendants need not be charged in each count.

Fed.R.Crim.P. 8(a)(b).
Joinder of offenses is not discretionary; if either offenses or defendants are

improperly joined under Rule 8, severance must be granted. United States v. Serubo, 460

F. supp. 689 (E.D. Pa. 1978).

10

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 14 of 19

Convenience and judicial efficiency are the policy justifications for joinder. “As
generally recognized, Rule 8 balances court convenience and prejudice against defendants
by joinder of offenses and defendants.” Id. , 460 F. Supp. at 693. Because this case involves
multiple defendants, the standards applicable to both offenses and defendants are governed
by Rule 8(b). United States v. Irizarry, 341 F.3d 273, 287 (3d Cir. 2003). Accordingly, to
support joinder under Rule 8(b), the separate charges must arise from the same transaction
or occurrence. To meet this standard the indictment must show, at a minimum, that the
charges involve a “common scheme or plan.” United States v. Euj?asio, 935 F.2d 553, 567
(3d Cir. 1991). When there is no substantive commonality, counts are misjoined and
severance is mandatory under Rule 8(b), even without a showing of prejudice. United
States v. Lane, 474 U.S. 438, 449 n.12 (1986).

Sub judice, the three charged conspiracies and their related offenses share no
“transactional nexus” and are not even of the same or similar character. The first charged
conspiracy accuses seven of the eight defendants of using Local 98 and Apprentice
Training Funds for personal and unauthorized expenses in violation of federal law. The
charges relating to this conspiracy involve the defendants’ use of union assets to pay for
personal travel, meals, merchandise and concert tickets, and to provide free union labor
and materials for home and personal business renovations and repairs, as well as charges
relating to their concealment of the unlale use of funds and assets by falsely representing
that the funds were being used for legitimate union business-related expenses.

The second charged conspiracy, which only implicates Dougherty, involves
allegations of an electrical construction company buying Dougherty’s favor with money

and luxury items in exchange for illegal favorable treatment by Local 98.

11

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 15 of 19

Finally, the third charged conspiracy involves allegations that Dougherty
influenced a Philadelphia City Councilman to do his bidding by paying him and providing
him with other personal benefits in exchange for the councilman’s agreement to perform
official acts that would personally benefit Dougherty and his interests, as well as those of
his family and friends.

The only similarity between these three conspiracies is that they each implicate
Local 98 Business Manager John Dougherty. This fact alone, however, cannot support
joinder of these three sets of distinct crimes. See, i.e., United Stal‘es v. Nettles, 570 F.2d
547, 551 (5th Cir. 1978) (when the nexus between two different groups is limited to a few
individuals common to each, but those individuals allegedly commit separate acts which
involve them in separate offenses with no common aim, the requisite substantial identity
of facts is not present and joinder is improper”).

Further, the public policy supporting joinder is not served because the evidence
supporting each conspiracy and their related charges is separate and distinct. Each
conspiracy implicates different defendants, involves different witnesses, and involves
different timeframes. Since there is no overlap of witnesses or evidence, there Would be
no benefit in trying these unrelated cases together. Joinder of these three conspiracies

violates Rule 8(b) and severance must be granted.

B. Counts 1-87'Sh01mi be Severed from Counts 88-96 ar_ld Counts 97-116
Pursuant to Federal Rule of Criminal Procedure 14

Even if this Court concludes that charges relating to the three conspiracies were not

misjoined, Ms. Crawford submits that severance is appropriate under Federal Rule of

12

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 16 of 19

Criminal Procedure 14. Rule 14, entitled “Relief from Prejudicial Joinder,” provides in
relevant part as follows:

If the joinder of offenses or defendants in an indictment, an information, or

a consolidation for trial appears to prejudice a defendant or the government,

the court may order separate trials of counts, sever the defendants’ trials, or

provide any other relief that justice requires.

Fed.R.Crim.P. l4(a). The decision of whether to grant severance under Rule 14 lies within
the discretion of the Court. United States v. Euj?asio, supra, 935 F.2d at 568. The rule
also requires the Court to balance the need for judicial economy against the right of the
defendant not to suffer unfair prejudice from the joinder. United States v. Joshua, 976 F.2d
844, 847 (3d Cir. 1992) (reversed on other grounds).

Here, as discussed above, judicial economy is not served by the joinder of three
unrelated criminal conspiracies that share no common defendants, Witnesses or evidence.
Because Counts 1-87, Counts 88-96 and Counts 97-116 are not connected to each other in
any logical way, under Federal Rule of Evidence 404(b) evidence of each of the
conspiracies would not be admissible in separate trials unless the government could
establish the evidence is relevant as proof of motive opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake or accident. Accordingly, evidence involving
the embezzlement scheme would not be admissible in the trials involving the other two
conspiracies Likewise, evidence involving the honest fraud conspiracy and conspiracy to
accept unlawful payments from an employer would not'be admissible in the embezzlement
trial. Accordingly, joinder in the instant case fails to promote the efficient and economical

administration of justice, which is the sole justification for joinder of offenses in a single

indictment. See Eufi‘asio, supra, 935 F.2d at 568 (a judicial economy analysis should focus

13

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 17 of 19

on Whether the “same evidence would be presented at separate trials of defendants charged
with a single conspiracy”).

This Court must balance the negligible benefits of j oinder here against the very real
prejudice Ms. Crawford will face if she is tried with evidence relating to the two separate
conspiracies she is not charged with participating in. In addition to the extensive
embezzlement evidence relating to the first 96 counts of the indictment, the jury will
necessarily hear evidence about Dougherty’s efforts to bribe Councilman Henon and the
goods and services Dougherty received from George Peltz to curry favor for MJK Electric.
The potential prejudicial spillover from this evidence is substantial, and will make it
difficult for a jury to separate Ms. Crawford’s conduct from that of the defendants involved
in the other two schemes. See U.S. v. Caml`el, 689 F.2d 31, 38 (3d. Cir. 1982) (affirrning
judge’s finding that there was a spillover of evidence based upon evidence of multiple
different schemes involving defendant). Accordingly, even if j oinder of these three distinct
conspiracies is somehow deemed proper, Ms. Crawford respectfully submits that the
joinder of all 116 counts for trial creates substantial unfair prejudice and asks this Court to

exercise its discretion to grant severance under Rule 14.

14

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 18 of 19

III. CONCLUSION

For all of the above-stated reasons, Ms. Crawford respectfully asks this Court to
rule that Counts 1-87 of the indictment are improperly joined with Counts 88-96 and
Counts 97-116 and order that these charges be severed.

Respectfi).lly Submitted,

Sf FORTUNATO N. PERRI. JR.
Fortunato N. Perri, Jr., Esquire

MCMONAGLE PERRI
MCHUGH MISCHAK DAVIS

1845 Walnut Street, 19th Floor
Tel: (215) 981-0999; Fax; (215) 981-0977

15

Case 2:19-cr-00064-.]LS Document 70 Filed 04/09/19 Page 19 of 19

@RTIHCATE or SERVICE

FORTUNATO N. PERRI, JR., Esquire, hereby certifies that a true and correct

copy of the within Motion has been filed and served electronically.

s»"FORTUNATO N. PERRI, JR.. ESQUIRE
FORTUNATO N. PERRI, JR., ESQUIRE
Attorney for defendant

1845 Walnut Street, 19th floor
Philadelphia, PA 19103

(215) 981-0999; Fax (215) 981-0977

DATED: April 9, 2019

